Exhibit 10.77

 

 

THIRD AMENDMENT TO DISTRIBUTION SERVICE AGREEMENT

 

This Third Amendment to Distribution Service Agreement is entered into effective
as of August 11, 2012 by and between The Pantry, Inc. (“Pantry”), and McLane
Company, Inc.  (“McLane”), and amends the Amended and Restated Distribution
Service Agreement between them dated August 1, 2008  (as previously amended by
Amendment to Distribution Service Agreement dated May 1, 2010 and by Amendment
to Distribution Service Agreement dated December 2, 2010,  the “Agreement”).

1.         Defined Terms.  Each capitalized term used in this amendment without
definition has the meaning given to that term in the Agreement.

 

2.         Amendment of Agreement.    Effective as of the date first written
above:

 

(a)               Sections 4.1, 4.2 and 4.3 are deleted in their entirety.

 

(b)              Section 4.4 of the Agreement is amended by: (i) deleting the
reference therein to [***] and replacing it with [***] and (ii) deleting the
last sentence of that section and replacing it with the following: “McLane shall
pass all amounts payable under this Section [****]

 

(c)               A new Section 7.21 is added to the Agreement as follows:

 

“7.21       Product Recalls. In the event of any product recall, market
withdrawal, stock recovery (each as defined in 21 CFR Part 7 or as covered by
FSIS Directive 8080.1), or similar action (each, a “retrieval”), regarding any
Product previously purchased and distributed hereunder, McLane will use
commercially reasonable efforts to promptly notify (in all cases within one
business day of receipt of such information) a single point of contact within
The Pantry of such retrieval at the address below, or the phone number or email
address, if any, on file with McLane for such notification purposes. McLane may,
but is under no obligation hereunder to, contact individual Pantry Stores
regarding a retrieval; the parties agree that such responsibility will be borne
by The Pantry. McLane will have no obligation to accept returns of any affected
Product unless the applicable Supplier of such item so directs and agrees to
refund the cost thereof as well pay as an agreed-upon handling charge to
McLane.”

_________________

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





--------------------------------------------------------------------------------

 

 

 

(d)               Exhibit C to the Agreement is amended by deleting the Service
Charge of [***] per Store/per week in its entirety.

 

3.        Miscellaneous.

 

(a)             This  amendment is limited as specified and does not constitute
a modification, amendment or waiver of any other provision of the Agreement.
Except as specifically amended by this amendment, the Agreement remains in full
force and effect and is hereby ratified and confirmed.

(b)             This amendment may be executed in counterparts, each of which is
to be deemed an original, and all of which constitute one and the same
instrument.

(c)              The laws of the state of North Carolina, other than its
conflict of law rules, govern this amendment.

The parties have entered into this amendment as of the date first written above.

The Pantry, Inc.

 

 

By: /s/ Dennis Hatchell

Name: Dennis Hatchell

Title:  President & CEO

Date:         10/4/12          

McLane Company, Inc.

 

 

By: /s/ Stuart Clark

Name: Stuart Clark

Title:  SVP, Sales & Retail

Date:             10/5/12           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_________________

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



 

 

--------------------------------------------------------------------------------